                 Case: 1:20-cv-06609 Document #: 21 Filed: 06/23/21 Page 1 of 5 PageID #:78
AO 120 (Rev. 08/10)

                            Mail Stop 8                                                        REPORT ON THE
TO:
         Director of the U.S. Patent and Trademark Office                              FILING OR DETERMINATION OF AN
                           P.O. Box 1450                                               ACTION REGARDING A PATENT OR
                    Alexandria, VA 22313-1450                                                    TRADEMARK

                 In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
         filed in the U.S. District Court                     Northern District of Illinois                            on the following
      G Trademarks or         G
                              ✔ Patents.    (   G   the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                        DATE FILED                        U.S. DISTRICT COURT
       20-cv-06609                         11/6/2020                                          Northern District of Illinois
PLAINTIFF                                                                    DEFENDANT
 ComPsych Corporation                                                          HealthChampion Partners, LLC



        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1 See attached

2

3

4

5


                                In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                     INCLUDED BY
                                                         G
                                                     Amendment                  G   Answer          G   Cross Bill    G   Other Pleading
        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1

2

3

4

5


                      In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT




CLERK                                                        (BY) DEPUTY CLERK                                          DATE
Thomas G. Bruton                                               G. Willis                                                       6/23/2021
                                                                                                                Format m/d/yyyy
Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy


         Print                        Save As...                                                                                    Reset
Case: 1:20-cv-06609 Document #: 21 Filed: 06/23/21 Page 2 of 5 PageID #:79




                   EXHIBIT A
Case: 1:20-cv-06609 Document #: 21 Filed: 06/23/21 Page 3 of 5 PageID #:80
Case: 1:20-cv-06609 Document #: 21 Filed: 06/23/21 Page 4 of 5 PageID #:81
      Case: 1:20-cv-06609 Document #: 21 Filed: 06/23/21 Page 5 of 5 PageID #:82

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

 ComPsych Corporation
                                        Plaintiff,
 v.                                                       Case No.: 1:20−cv−06609
                                                          Honorable Steven C. Seeger
 HealthChampion Partners, LLC
                                        Defendant.



                         NOTIFICATION OF DOCKET ENTRY



 This docket entry was made by the Clerk on Tuesday, June 22, 2021:


         MINUTE entry before the Honorable Steven C. Seeger: The joint motion for entry
 of consent judgment (Dckt. No. [18]) is hereby granted. Consent Judgment to follow. The
 case is closed. Civil case terminated. Mailed notice. (jjr, )




 ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
 Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
 generated by CM/ECF, the automated docketing system used to maintain the civil and
 criminal dockets of this District. If a minute order or other document is enclosed, please
 refer to it for additional information.
 For scheduled events, motion practices, recent opinions and other information, visit our
 web site at www.ilnd.uscourts.gov.




      A TRUE COPY-ATTEST
   THOMAS G. BRUTON,
                  -      CLERK
         By: s/ GIA WILLIS
          DEPUTY CLERK
U.S. DISTRICT COURT, NORTHERN
       DISTRICT OF- ILLINOIS
           June 23, 2021
